DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Final action for the application 16404627 amendment filed on 08/12/2021
Claims 1 – 20 are canceled
Claim 31 is amended
Claims 21 – 40 are currently pending and have been examined.

Response to Arguments
Response to 103
With respect to claim 21, the examiner states that the applicants argument state that EVANS does not disclose of automatically selecting a plurality of media data types or layers. The examiner respectfully disagrees and states that EVANS still discloses this limitation.
EVANS discloses of selecting a plurality of media data types of layers stated in para. 0084. EVANS does disclose the limitation “ automatically” and states based on broadest reasonable interpretation, the examiner interprets the automated portion to be directed towards data being transferred automatically during the creation of selecting a plurality of media types or layers at stated in para. 0079. Automatically adding in elements to the template. The examiner does not find the applicants argument persuasive and maintains the rejection.
With respect to claim 31, the examiner states that the applicant’s argument is not persuasive and states that HIPSHER discloses “ in response to a first product for purchase “. The examiner expands on the stated claims and states that in para. 0038,  such that a chub ( a product) is weighed and relevant information regarding the chub (product) is sent to the inventory management software. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 26, 28 – 36, and 38 – 40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20100049616 – Hipsher hereinafter as HIPSHER in view of US PG Pubs 20100324997 – Evans et al. hereinafter as EVANS in further view of US PG Pubs 20060078173 – Isomura et al. hereinafter as ISOMURA

Regarding Claim 21 
HIPSHER discloses:
21.  A system, comprising: 
a weighing scale comprising: (scale, para. 0009)
an operating display (display, para. 0010); and 
a consumer display (displays, para. 0010)  oriented opposite (fig. 2 10 ) the operating display(one or more displays, para. 0021) and configured to display the advertisement; 
an advertisement generator comprising: 
a product related database of product related data; (inventory management, para. 0012)
a promotional database of promotional data; and (price optimization software application, pare. 0019)
a controller configured to: (controller, para. 0034)
automatically retrieve,(automatically, para. 0035) from the product related database, one or more products that fall within a predetermined sell by date(expiration, para. 0040) or fall within a predetermined surplus stock; (expiration data, para. 0040)
automatically select a promotion (discount to avoid waste by expiration, para. 0040) from the promotional database; (price optimization database, para. 0040)
access the product related database for selection of the product related data of the one or more products; (access, para. 0011)
automatically generate an advertisement(automatically,  para. 0012) for the one or more products and the selected promotion by:
automatically(automatically,  para. 0012) present selected promotion and the one  or more products(price discount, para. 0040)
automatically, (automatically,  para. 0012)output the  automatically advertisement (price discount, para. 0040) via the displays(displays para. 0010), and  
wirelessly (wireless, para. 0012)transmit the advertisement (price changes, para. 0012) to one or more client devices communicatively coupled to the system via a wireless(wireless, para. 0021) communication network(network, para. 0021),
HIPSHER does not explicitly disclose:
an operating display configured to display a background template configured to generate an advertisement; 
automatically selecting a plurality of media data types or layers to present the selected promotion and the one or more products;
wherein the advertisement comprises a plurality of media data types or layers, wherein the media types or layers comprise still graphic images and animation effects.
EVANS teaches:
an operating display (display, para. 0012) configured to display a background (background, para. 0017) template (template, para. 0056) configured to generate an advertisement; (advertisement para. 0056) and 
automatically selecting a plurality of media data types (type, para. 0084)or layers to present the selected promotion (discount, para. 0067) and the one or more products (product, para. 0084)
wherein the advertisement comprises a plurality of media data types (type, para. 0084) or layers, wherein the media types(type, para. 0084) or layers comprise still graphic images(image, .jpeg, para. 0084) and animation effects(GIF, MPEG, para. 0084).
It would be obvious to one of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to  combine HIPSHER’s method of determining a promotion / advertisement on a weigh scale to utilize EVANS method of utilizing a background template for generating an advertisement with layers that would allow HIPSHER to improve the aesthetics of advertisements (HIPSHER – para. 0017) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

HIPSHER / EVANS does not disclose:
superimposing the plurality of media data types or layers on the background template
ISOMURA teaches:
superimposing(superimpose, para. 0099) the plurality of media data types or layers(layers, para. 0099) on the background template (background, para. 0099)
 
It would be obvious to one of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to combine HIPSHER / EVAN’s method of determining a background template for advertisement using layers and media types to utilize ISOMURA’s method of superimposing media types or layers on the background template. Additionally EVAN discloses of the different types media and layers and ISOMURA discloses the superimposing on to the background in order to allow HIPSHER to further improve the aesthetics of advertisements (HIPSHER – para. 0017) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

Regarding Claim 31:
HIPSHER discloses:
31.  A system, comprising: 
a weighing scale comprising: (scale, para. 0009)
an operating display (display, para. 0010); and 
a consumer display (displays, para. 0010)  oriented opposite (fig. 2 10 ) the operating display(one or more displays, para. 0021) and configured to display the advertisement; 
an advertisement generator comprising: 
a product related database of product related data; (inventory management, para. 0012)
a promotional database of promotional data; and (price optimization software application, pare. 0019)
a controller configured to: (controller, para. 0034)
in response to detecting entry of the first product (product of roast beef, para. 0040) for purchase, detect at least one of an equivalent product or an alternative product to the first product based on the product related data in the product related database; 
determine, based on the product related data, that the equivalent product or the -4-U.S. Application Serial No. 16/404,627 Response to Office Action dated October 14, 2020 alternative product has at least one of a promotion, a lower price, or a shorter sell-by date(sell by date, para. 0040 and 0041) compared to the first product(discount alternate product based on shorter sell by date, para. 0040)
automatically retrieve,(automatically, para. 0035) from the product related database, one or more products that fall within a predetermined sell by date(expiration, para. 0040) or fall within a predetermined surplus stock; (expiration data, para. 0040)
automatically determine promotion based on the  (discount to avoid waste by expiration, para. 0040) promotional database; (price optimization database, para. 0040)
automatically, (automatically,  para. 0012)output the  advertisement (price discount, para. 0040) via the displays(displays para. 0010), 
wirelessly (wireless, para. 0012)transmit the advertisement (price changes, para. 0012) to one or more client devices communicatively coupled to the system via a wireless(wireless, para. 0021) communication network(network, para. 0021),
HIPSHER does not explicitly disclose:
an operating display configured to display a background template configured to generate an advertisement; 
automatically selecting a plurality of media data types or layers to present the selected promotion and the one or more products;
wherein the advertisement comprises a plurality of media data types or layers, wherein the media types or layers comprise still graphic images and animation effects.
EVANS teaches:
an operating display (display, para. 0012) configured to display a background (background, para. 0017) template (template, para. 0056) configured to generate an advertisement; ( advertisement para. 0056) and 
automatically selecting a plurality of media data types (type, para. 0084)or layers to present the selected promotion (discount, para. 0067) and the one or more products (product, para. 0084)
wherein the advertisement comprises a plurality of media data types (type, para. 0084) or layers, wherein the media types(type, para. 0084) or layers comprise still graphic images(image, .jpeg, para. 0084) and animation effects(GIF, MPEG, para. 0084).
It would be obvious to one of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to  combine HIPSHER’s method of determining a promotion / advertisement on a weigh scale to utilize EVANS method of utilizing a background template for generating an advertisement with layers that would allow HIPSHER to improve the aesthetics of advertisements (HIPSHER – para. 0017) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

HIPSHER / EVANS does not disclose:
superimposing the plurality of media data types or layers on the background template
ISOMURA teaches:
superimposing(superimpose, para. 0099) the plurality of media data types or layers(layers, para. 0099) on the background template (background, para. 0099)
 
It would be obvious to one of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to combine HIPSHER / EVAN’s method of determining a background template for advertisement using layers and media types to utilize ISOMURA’s method of superimposing media types or layers on the background template. Additionally EVAN discloses of the different types media and layers and ISOMURA discloses the superimposing on to the background in order to allow HIPSHER to further improve the aesthetics of advertisements (HIPSHER – para. 0017) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

Regarding Claim 22 and 32
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER discloses:
wherein the weighing scale is configured to receive one or more user selections (scale and input means, para. 0010) the controller is configured to access the database( para. 0032)
HIPSHER does not discloses:
further comprising a media database storing media data, access the media database relating to the media data, to correlate product related data with the media data to selectively retrieve one or more media data associated with a product based at least in part on the one or more user selections, and the controller is configured to output the one or more media data on the background template.
EVANS teaches:
further comprising a media database(campaign creation,  para. 0069) storing media data(media data, para. 0065), access the media database relating to the media data, to correlate product related data(product reference, para. 0069) with the media data to selectively retrieve one or more media data associated with a product based at least in part on the one or more user selections,(selection, para. 0070) and the controller is configured to output the one or more media data on the background template.(background layer, para. 00125)
It would be obvious to one of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to  combine HIPSHER’s method of determining a promotion / advertisement on a weigh scale to utilize EVANS method of correlating product data  with media to selectively retrieve media data with a product to output media on the background template that would allow HIPSHER to improve the aesthetics of advertisements (HIPSHER – para. 0017) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)


Regarding Claim 23 and 33
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER discloses:
wherein the weighing scale (scale, para. 0010) comprises a label printer (printer, para. 0010) configured to output the advertisement.(price optimization, para. 0012)

Regarding Claim 24 and 34
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER discloses:
wherein the weighing scale(scale, para. 0021) comprises a communication port configured to communicate wirelessly(wireless, para. 0021) with a mobile device.(pos device, para. 0020)

Regarding Claim 25 and 35
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER does not discloses:
wherein the communication port is configured to communicate wirelessly with the mobile device via Bluetooth
EVANS teaches:
wherein the communication port is configured to communicate wirelessly with the mobile device via Bluetooth (Bluetooth, para. 0063).
It would be obvious to one of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to  combine HIPSHER’s method of determining a promotion / advertisement on a weigh scale to utilize EVANS method of utilizing the communication port to communicate wirelessly via Bluetooth in order allow HIPSHER to improve the system that would be less time consuming and costly and enhance the ability to influence sales (EVANS – para. 0006 and para. 0035) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)


Regarding Claim 26 and 36
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER discloses:
26.  The system as defined in claim 24, wherein the communication port is configured to push the advertisement to the mobile device. (electronic pricing device sent by scale, para. 0012, fig. 2)

Regarding Claim 27 and 37
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER discloses:
wherein the communication port is configured to push the advertisement to wireless devices in a target vicinity of the weighing scale, including the mobile device. (electronic pricing device sent by scale, para. 0012, fig. 2)


Regarding Claim 29 and 39
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER discloses:
wherein the weighing device is operable remotely from the product related database, (database remote, para. 0032) the promotional database, (database remote, para. 0032) or a media database of media data.

Regarding Claim 30 and 40
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER discloses:
wherein the product related database or the promotional database or the media database is located in a server, wherein the weighing device is configured to communicate over a network system with the product related database, the promotional database, or the media database. (wherein database can be on the device or reside remotely, para. 0032)

Claims 27 and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pubs 20100049616 – Hipsher hereinafter as HIPSHER in view of US PG Pubs 20100324997 – Evans et al. hereinafter as EVANS in further view of US PG Pubs 20060078173 – Isomura et al. hereinafter as ISOMURA In further view of US PU PUBS 20040211600 – Schuller et al. hereinafter as SCHULLER

Regarding Claim 27 and 37
HIPSHER / EVANS / ISOMURA disclose the limitations above
HIPSHER / EVANS / ISOMURA does not disclose:
wherein the weighing scale comprises a speaker.
SCHULLER teaches:
wherein the weighing scale comprises a speaker. (sound / speaker, para. 0022)
It would be obvious to one of ordinary skill in the art at the time of the invention(pre-AIA ), or to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to combine HIPSHER / EVANS / ISOMURA method of determining a promotion on a weigh scale to utilize SCHULLER’s method of utilizing audio for verbal messaging for advising that would allow HIPSHER to improve ways to market and advertise products (SCHULLER – para. 0006) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pubs 20110307316 – Peters – method for tracking food product expiration and initiating sale promotions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3681       

 /HAJIME ROJAS/ Supervisory Patent Examiner, Art Unit 3681